233 F.3d 1027 (7th Cir. 2000)
EMIL ROMAN and DOCHITA ROMAN,1Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE,  and JANET RENO, Attorney General of the  United States, Respondents.
No. 99-3510
In the  United States Court of Appeals  For the Seventh Circuit
Argued August 9, 2000Decided December 5, 2000

Petition for Review of an Order  of the Board of Immigrations Appeals.  Nos. Avv-qdj-cqy, Asr-mom-mmk[Copyrighted Material Omitted]
Before POSNER, RIPPLE and WILLIAMS, Circuit Judges.
RIPPLE, Circuit Judge.


1
Emil Roman and his wife  Dochita are Romanian natives and citizens who  seek review of the Board of Immigration Appeals'  ("BIA") decision to deny their application for  asylum under the Immigration and Nationality Act  ("INA") sec. 208(a), 8 U.S.C. sec. 1158(a), and  for withholding of deportation pursuant to INA  sec. 243(h), 8 U.S.C. sec. 1253(h). Mr. Roman  claims that he and his wife are unable to return  to Romania because he has suffered, and will  continue to suffer, political persecution from  former members of Nicolae Ceausescu's Communist  regime who now hold positions of power in the new  democratic government. For the reasons set forth  in the following opinion, we affirm the decision  of the BIA.


2
* BACKGROUND

A.  Facts

3
Mr. Roman's troubles began in 1963 as a high  school student in Sibiu, Romania, when he refused  to join the Youth Communist Union. He claims  that, as a consequence, he "had no position" in  the school even though he was one of the best  students, and his application to college was  initially rejected. R.61. He ultimately was  admitted to "mechanic[s']" college two hundred  miles away in Bucharest, where he believed that  he could more freely express his political  opinions. R.62. One year later in 1968, Mr. Roman  took part in a student demonstration against  Ceausescu's Communist regime. According to Mr.  Roman, he was constantly under surveillance  because of his participation in the  demonstration.


4
After college, Mr. Roman was hired by the  government-owned Tarom Airlines as an aviation  engineer. He worked at Tarom for twenty years  until he left for the United States in 1992. Mr.  Roman claims that every time he left the country  for business, he was warned that, if he tried to apply for asylum, his possessions would be  confiscated, his wife (a flight attendant at the  same company) would be fired, and his daughter  would be placed in an orphanage. The Securitate  (secret police) questioned him hundreds of times,  once for nine hours; however, he was never  jailed. According to Mr. Roman, his wife Dochita  had been married to a Securitate officer, and,  after she divorced the officer, she "lost  everything including her son." R.149. Mr. Roman  also alleges that Dochita's ex-husband informed  the Securitate that her family had "subversive  characteristics." Id.


5
While at Tarom Airlines, Mr. Roman was asked to  join the Communist Party many times, but always  refused. As a result, he contends, he never was  promoted. He claims that he never was fired,  however, because he was highly qualified. About  twice a year he would travel outside Romania for  the company and, on one occasion, he was sent to  the United States for training.


6
Mr. Roman was in Nigeria on business when  Ceausescu's regime was overthrown in December  1989. He returned to Romania in January of 1990  and participated in demonstrations against the  Communists who remained in power after the  revolution. According to Mr. Roman, in September  1991, he was beaten by three miners because, he  suspects, of his political beliefs.


7
At that time, Mr. Roman belonged to a group at  Tarom that was attempting to privatize the  company. The new leaders at Tarom told Mr. Roman  that his efforts were futile, demoted him, and  warned him that, if he did not mind his own  business, he would have an "accident." R.72. Mr.  Roman also was threatened over the telephone. In  May 1992, he discovered that the tires of his car  were punctured; one week later, the lug nuts on  one wheel were loosened. Afterward, Mr. Roman  received an anonymous phone call warning him that  if he did not "shut up," he would have more  serious problems. R.153. According to Viorica  Seceleanu, a former Tarom flight attendant, Mr.  Roman was considered a "troublemaker" at Tarom,  although she did not know why. R.114-15.


8
After the 1989 overthrow of Ceausescu's  Communist regime, there were no restrictions on  Mr. Roman's travel outside of Romania. Prior to  his July 1992 arrival in the United States, he  was permitted to travel to this country with his  wife for vacation in December 1991 and again in  April 1992. Mr. Roman decided to leave Romania  for good when the "new Communists" (who were part  of the old regime) came into power and threatened  that, if he did not mind his own business, they  would create a "file" for him and tell everyone  that he was an "informer." R.84, 154. The  Romanian government granted Mr. Roman an exit  permit to leave the country.

B.  Administrative Proceedings
1.

9
Mr. Roman and his wife entered the United States  in July 1992 as nonimmigrant visitors authorized  to stay in the country for six months. They  remained in the country after the authorization  period ended, and, on May 11, 1993, the  Immigration and Naturalization Service ("INS")  issued an Order to Show Cause and Notice of  Hearing charging the Romans with deportability  under INA sec. 241 (a)(1)(B), 8 U.S.C. sec.  1251(a)(1)(B) (1994). A deportation hearing was  held on November 12, 1993, in which the Romans  admitted that they overstayed their authorized  visit and requested asylum, withholding of  deportation, and, in the alternative, voluntary  departure.


10
Mr. Roman attached an eleven-page narrative  statement to his asylum application detailing his  claims of past persecution and his fears of  reprisal should he return to Romania; he also  submitted 75 published articles commenting on the  repressive Ceausescu regime and the aftermath of  the 1989 overthrow. On March 9, 1994, the  immigration judge ("IJ") held an evidentiary hearing on the Romans' application for asylum and  withholding of deportation. The IJ's demeanor at  the hearing fairly could be described as brusque  and impatient; the judge often criticized Mr.  Roman's counsel for not getting to the point  quickly enough.2 Further, the IJ repeatedly  interrupted counsel's examination to ask  questions of the witnesses.


11
At the request of the IJ, the State Department's  Board of Human Rights and Humanitarian Affairs  ("BHRHA") issued an advisory opinion in January  1994, observing that under the Ceausescu regime,  Mr. Roman and his wife "prospered in terms of  education, employment, and travel abroad" and  that "[there] is no way that somebody repeatedly  threatened and harassed as he claims would have  been so successful [for] so long under  Ceausescu." R.118. The BHRHA further noted that  Mr. Roman's account of persecution after the  overthrow "comports badly with country  conditions." Id. In a December 1993 country  profile, the BHRHA opined that Romania has  undergone fundamental changes since the overthrow  of Ceausescu's repressive Communist regime in  1989. Although the country still struggles with  the transition from a totalitarian and  centralized state to a democracy with a free-  market economy, civil liberties (i.e., freedom of  speech, press, assembly, association, religion  and travel) are respected. The BHRHA observed  that anti-Communist sentiments cited by many  asylum applicants now place them within the  mainstream of political opinion. Although the  BHRHA deemed the 1992 national elections a  success, it noted that some Romanians are still  suspicious of their leaders, many of whom held  office under the previous regime. But the BHRHA  opined that "current country conditions have so  altered as to remove any presumption that past  mistreatment under Ceausescu or in the chaotic  first year after his overthrow will lead to  mistreatment in the future. . . . Most Romanians  have a difficult task in plausibly establishing  that they would face severe and targetted [sic]  mistreatment upon return to their country."  R.120-21. The BHRHA also noted that a number of  Romanians have abandoned refugee status and  returned to Romania to claim property or arrange  for relatives to join them in the United States.


12
After considering Mr. Roman's testimony as well  as his narrative statement, the IJ denied the  Romans' application for asylum and withholding of  deportation, finding that Mr. Roman's claim was  based "upon generalized statements, speculation,  all of which are uncorroborated by any credible  evidence." R.48. The IJ noted that Mr. Roman was  never imprisoned in Romania, was not prevented  from attending school or college, and was able to  keep his job at a government-owned airline for  twenty years until he left for the United States.  The IJ then granted the Romans' alternative  request for voluntary departure on or before June  9, 1994. The Romans appealed the IJ's decision to  the BIA.

2.

13
Over five years later in September 1999, the BIA  rendered its decision dismissing the Romans'  appeal. First, the BIA addressed the Romans'  argument that the IJ limited their right to  present their case, finding any alleged errors to  be harmless because they did not identify any  specific additional testimony that would likely  change the result in the case. Nonetheless, the  BIA did not adopt the analysis of the IJ, nor did  the Board credit the opinion of the BHRHA as to  Mr. Roman's treatment prior to the 1989  overthrow. Instead, the Board found credible Mr.  Roman's account of events before the revolution,  observing that "it is not inconsistent with pre-  1989 country conditions in Romania that a needed  'technocrat' such as [Mr. Roman] would be subject  to surveillance, threats, and harassment,  particularly if he was seen as not following the  Communist party line. . . . Clearly the  management of the government owned airline for  which [Mr. Roman] worked viewed him as not  supporting the Communist Party philosophy." R.3.  The BIA concluded, however, that such conduct did  not rise to the level of persecution.


14
Relying on the BHRHA's December 1993 country  profile, the BIA also found that the Romans  failed to show a well-founded fear of future  persecution, observing that the post-1989 changes  in Romania were inconsistent with Mr. Roman's  perception that he may be harmed in the future if  he returned. The BIA also deemed Ms. Seceleanu's  testimony unhelpful and the voluminous  documentary evidence provided by Mr. Roman  irrelevant to present country conditions. The  Romans timely appealed the BIA's denial of  asylum.

II
DISCUSSION

15
On appeal, the Romans argue that (1) the IJ  violated their due process rights at the  deportation hearing by repeatedly interrupting  Mr. Roman's testimony and cutting off  questioning; (2) the BIA violated their due  process rights by failing to decide their appeal  for more than five years; (3) the BIA erred in  finding that Mr. Roman had not suffered past  persecution; and (4) the BIA erred in finding  that Mr. Roman had not established a well-founded  fear of persecution.

A.  Due Process Violations
1.  Full and Fair Hearing

16
The Romans first argue that the IJ denied their  right to a full and fair deportation hearing by  repeatedly interrupting Mr. Roman's testimony and  cutting off his counsel's questioning. They cite  Podio v. INS, 153 F.3d 506, 509-11 (7th Cir.  1998), for the proposition that, in the past, the  particular IJ who presided over their hearing has  flouted asylum applicants' due process rights.  This court reviews de novo the BIA's  determination that the IJ did not violate due  process. See id. at 509.


17
First, unlike in Podio, the IJ in this case  allowed the Romans' corroborating witness to  testify. Cf. id. (IJ refused to allow asylum  applicant's siblings to testify that Ukrainian  police were looking for him.). Although the IJ  did appear to curtail counsel's examination of  the witnesses (in a less-than-courteous manner),  the judge's interruptions and follow-up questions  were apparently intended to focus the hearing  more directly on Mr. Roman's specific allegations  of persecution. The IJ assured Mr. Roman at the  hearing that he had read Mr. Roman's eleven-page  narrative statement and, in the decision, noted  that Mr. Roman "testified and essentially  reaffirmed the contents of this narrative" which  he had "carefully read and considered," R.47.  See, e.g., Iliev v. INS, 127 F.3d 638, 642-43  (7th Cir. 1997) (possibly "brusque" conduct of IJ  did not deny asylum applicant a fair trial based  on lack of opportunity to fully present case).  Moreover, Mr. Roman was permitted to testify  about specific instances of mistreatment,  including the problems he endured at Tarom even  after the revolution. The IJ's impatience with  the Romans' attorney does not suggest bias (he  was equally brusque with the INS attorney), nor  does it prove that the Romans were deprived of a  fair hearing. See, e.g., Morales v. INS, 208 F.3d  323, 327-29 (1st Cir. 2000) (an alien's right to  fair hearing was not violated despite IJ's  impatience when alien was allowed to testify as  to association with labor union and record did  not indicate IJ ignored evidence); Mikhailevitch  v. INS, 146 F.3d 384, 391-92 (6th Cir. 1998) (judge's questioning of alien's counsel was not  intended to prevent alien from presenting  evidence but to clarify time period and focus on  alien's situation).


18
Second, to prevail on a due process claim, an  asylum applicant must show prejudice. See  Mojsilovic v. INS, 156 F.3d 743, 749 (7th Cir.  1998). The Romans fail, however, to allege any  testimony excluded by the IJ that, if admitted at  a new hearing, would potentially affect the  outcome of their case. See Shahandeh-Pey v. INS,  831 F.2d 1384, 1389 (7th Cir. 1987) (alien must  produce concrete evidence that violation of  procedural protection actually had potential to  affect outcome of deportation proceedings). Thus,  their claim that the IJ violated due process is  without merit.

2.  Undue Delay

19
Citing our decision in Batanic v. INS, 12 F.3d  662 (7th Cir. 1993), the Romans argue that the  BIA's five-year delay in rendering its decision  denied them due process and, as a consequence,  they should be granted asylum retroactively to  the date of their application. The Romans'  reliance on Batanic is wholly misplaced. There,  the petitioner was found deportable at a hearing  in which he was denied the right to counsel. See  id. at 663-64. The BIA provided Mr. Batanic a new  hearing, but in the interim, Congress enacted an  amendment to the INA that rendered Mr. Batanic  ineligible for asylum. See id. at 664. In  reliance on the amendment, the IJ denied Mr.  Batanic's asylum application, and the BIA  affirmed. See id. On appeal, we noted that a  procedural defect, such as the denial of the  right to counsel, is generally cured by holding a  new hearing in which the defect is not present  (i.e. with the assistance of counsel). See id. at  667. However, where the procedural defect has  also resulted in the loss of an opportunity for  statutory relief, we observed that a new hearing  alone cannot cure the defect. See id. The delay  caused by the procedural defect in Mr. Batanic's  case operated to deprive him of his statutory  right to apply for asylum. See id. As a result,  we allowed Mr. Batanic to apply for asylum nunc  pro tunc to the time of his initial hearing. See  id. at 668.


20
By contrast, in this case, "there was no  evidence that a procedural defect worked to  deprive [the Romans] of a specific statutory  right." Tamas-Mercea v. Reno, 222 F.3d 417, 427  (7th Cir. 2000). The Romans' argument that they  would have been granted asylum had the BIA  rendered its decision earlier is no more than  mere speculation. See id. Mr. Batanic, in  comparison, was unequivocally barred from seeking  asylum because of an intervening amendment to the  statute. Thus, the Romans have failed to show a  denial of due process comparable to that in  Batanic.


21
The Romans also appear to argue that had the BIA  timely adjudicated their appeal, it would have  granted them asylum in view of this court's  opinion in Borca v. United States, 77 F.3d 210  (7th Cir. 1996). In Borca, this court reversed  the BIA's asylum determination because it had  employed the wrong standard. The Romans do not  assert, however, that the BIA reviewed their case  under an improper standard; they simply contend  that the BIA erred in crediting the 1993 State  Department report over Mr. Roman's own account of  his fears of reprisal. Thus, Borca also does not  help the Romans.


22
We are troubled, however, by the BIA's prolonged  and unexplained delay, as we are faced with the  predicament of reviewing a decision that may be  based on information that is now outdated and  obsolete. But because the Romans do not contend  that this is the case, we fail to discern any  prejudice from the delay.

B.  Asylum

23
To qualify for asylum, Mr. Roman must show that  he is a refugee, or a person who is "unable or  unwilling" to return to his native country  because of "persecution or a well-founded fear of  persecution on account of race, religion,  nationality, membership in a particular social  group, or political opinion." 8 U.S.C. sec.  1101(a)(42)(A). To meet his burden of  establishing the requisite fear of persecution,  an asylum applicant "must present specific facts  demonstrating that he has actually been the  victim or [sic] persecution or has good reason to  believe that he will be singled out for  persecution." Petrovic v. INS, 198 F.3d 1034,  1037 (7th Cir. 2000). Our review of the BIA's  determination of asylum eligibility is  deferential; we shall reverse only if the record  lacks substantial evidence to support the BIA's  factual conclusions. See Sofinet v. INS, 196 F.3d  742, 746 (7th Cir. 1999).

1.  Past Persecution

24
Although there is no statutory definition of  "persecution," we have described it as  "punishment or the infliction of harm for  political, religious, or other reasons that this  country does not recognize as legitimate." See  id. (quoting Mitev v. INS, 67 F.3d 1325, 1330  (7th Cir. 1995)). The alleged conduct need not  threaten the asylum applicant's life or freedom,  but it must rise above mere harassment to  constitute persecution. Id. Here, Mr. Roman  argues that the constant surveillance, threats,  and beatings, as well as the sabotaging of his  car and his demotion at Tarom, compel a finding  that he was persecuted on account of his  political beliefs.3 The BIA deemed Mr. Roman's  account believable but concluded that such  conduct did not rise to the level of persecution.


25
Our difficulty with the BIA's finding as to  persecution is that it only appears to address  events that occurred before the 1989 revolution;  the decision ignores Mr. Roman's allegations of  more serious mistreatment that occurred after  Ceausescu's overthrow. See Dobrota v. INS, 195  F.3d 970, 974 (7th Cir. 1999) (BIA failed to  consider submissions detailing unchanged  political situation despite fall of Ceausescu);  Hengan v. INS, 79 F.3d 60, 63 (7th Cir. 1996) (IJ  neglected to fully consider Romanian asylum  applicant's mistreatment after Ceausescu's  overthrow). Two incidents in particular were  never discussed: the September 1991 beating and  the tampering with Mr. Roman's car in May 1992.  Although we conclude that substantial evidence  supports the BIA's determination that Mr. Roman's  account of surveillance, threats and harassment  prior to Ceausescu's overthrow did not amount to  persecution, we cannot discern whether the BIA  found that the post-1989 events likewise did not  constitute persecution.


26
As to the first incident, Mr. Roman alleged that  he was attacked by three miners visiting  Bucharest because (as he originally thought) he  was wearing "Western" clothes; he "later came to  believe that the real reason was political."  R.153. Although a finding of persecution does not  require that the government actually perpetrate  or incite the attack, an applicant must show that  the government "condoned it or at least  demonstrated a complete helplessness to protect  the victims." Galina v. INS, 213 F.3d 955, 958  (7th Cir. 2000). The record here, however, does  not support a conclusion that Mr. Roman's beating  was orchestrated or allowed by the government.  Although the articles Mr. Roman submitted with  his asylum application suggest that in June 1990,  miners from the western part of the country came  to Bucharest at the behest of then-president Ion  Iliescu to violently subdue the pro-democracy  demonstrations, the record also indicates that  when the miners returned to Bucharest in  September 1991, they were there to protest  Iliescu's democratic reforms and the steep  economic downturn they believed the reforms had  spawned.


27
The second incident is more troubling. Mr. Roman  alleges that after Ceausescu's overthrow, he  became a member of a group at Tarom Airlines who  sought to reform the company toward  democratization. This apparently angered the new  management (who wanted to keep the Communist  system intact), and, as a result, Mr. Roman  claims that he was subjected to repeated threats  and harassment. In May 1992, Mr. Roman contends  that his tires were punctured in the Tarom  parking lot and, one week later, the lug nuts  were loosened. Afterward, Mr. Roman received an  anonymous phone call warning him that if he did  not "shut up," he would have more serious  problems. R.153.


28
Although these actions appear to rise above  "mere harassment," because the perpetrators  attempted to follow through on their threats,4  their connection to the government is unclear.  See Nenadovic v. INS, 108 F.3d 124, 129 (7th Cir.  1997) (threats by manager at armaments plant,  where the connection to government was unclear,  did not amount to persecution); Mitev, 67 F.3d at  1330-31 (threats by coworkers as a result of  applicant's anti-communist activism did not  amount to persecution). Nor is there any  indication that Mr. Roman reported the tampering  with his car to the police or requested  protection and, if so, whether that effort was in  vain. Cf. Hengan, 79 F.3d at 63-64 (persecution  found where applicant, a Romanian of Hungarian  descent, received repeated, personal threats and  authorities did nothing to protect her but  instead began interrogating her weekly). Mr.  Roman bears the burden of presenting specific  facts to show he was persecuted, notably, that  the government orchestrated, or at least  sanctioned, the tampering with his car. See  Petrovic, 198 F.3d at 1037. Because Mr. Roman has  not come forward with such evidence, we cannot  fault the BIA for concluding that Mr. Roman did  not suffer past persecution.

2.  Fear of Future Persecution

29
Although Romania is now a democracy, Mr. Roman  insists that the country is run by former  Communists. At the time of the asylum hearing,  the elected president of Romania was Ion Iliescu,  a former Communist who is now a member of the  Social Democratic Party.5 Mr. Roman believes  that, if he returns to Romania, he will be  arrested and interrogated because he would be  considered a "betrayer" for leaving the country.  R.87. Further, former Securitate officers who  previously had threatened him during the old  regime, and who now occupy high positions in the  government and at Tarom Airlines, might try to  harm him because he was fighting for freedom. The  BIA concluded, however, that "post-1989 changes  in Romania are inconsistent with [Mr. Roman's]  perception that he may be harmed in the future  upon return to Romania." R.4. The record before  us does not compel a contrary finding.


30
To establish a well-founded fear of future  persecution, an asylum applicant must show both  that the fear is genuine and that a reasonable  person in his circumstances would fear  persecution. See Asani v. INS, 154 F.3d 719, 724  (7th Cir. 1998). First, as discussed above, many  of the past incidents identified by Mr. Roman do  not rise to the level of persecution under the  statute and, thus, cannot form the basis for a  well-founded fear of persecution. See Tamas-  Mercea, 222 F.3d at 426-27. Further, the 1993  State Department report belies Mr. Roman's  contention that former members of the Communist  Party would harm him because of his past  political activities. To the contrary, the report  states that "Romania has been profoundly  transformed since the overthrow of . . .  Ceausescu in 1989," R.119, and that "[a]nti-  communist sentiments cited by many applicants  place them now well within the democratic  mainstream of political opinion and activity,"  R.120. The report also notes that a new law  governing the Romanian Intelligence Service  ("heir to the justly-hated Securitate") has  "established parliamentary oversight over that  organization and prohibits the hiring of most  former Securitate officers." Id. Further, the old  Securitate files are to be archived for 40 years,  after which they are to be made public. The  report concludes that "current country conditions  have so altered as to remove any presumption that  past mistreatment under Ceausescu or the chaotic  first year after his overthrow will lead to  mistreatment in the future." R.120-21.


31
We recently have reminded the BIA that it should  treat the State Department's country report "with  a healthy skepticism, rather than, as is its  tendency, as Holy Writ." Galina, 213 F.3d at 959.  Mr. Roman, however, has failed to identify any  highly credible source of expert knowledge to  contradict the State Department's evaluation of  the likelihood of persecution if he is forced to  return to Romania. See Vaduva v. INS, 131 F.3d  689, 691 (7th Cir. 1997). All of the articles Mr.  Roman includes in the record predate the State  Department report, most by at least two years. We  have no reason to believe that conditions in  Romania have worsened since the State Department  issued its report in 1993, nor does Mr. Roman  suggest that the BIA's decision was based on  outdated information.6 See Tamas-Mercea, 222  F.3d at 425 (asylum applicant did not meet burden  of showing well-founded fear of persecution  should he be returned to Romania, where country  profile indicated new intelligence organization  did not have inclination or resources to pursue  same type of surveillance as Securitate); Vaduva,  131 F.3d at 690-92 (asylum applicant lacked well-  founded fear of persecution when he failed to  rebut 1995 State Department Report citing  profound changes in Romania since the overthrow  of Ceausescu). Therefore, we believe there is  substantial evidence to support the BIA's finding  that Mr. Roman failed to show a well-founded fear  of persecution.7

Conclusion

32
For the foregoing reasons, the petition for  review is denied, and the decision of the BIA is  affirmed.

AFFIRMED


Notes:


1
 On October 4, 2000, we granted the petitioners'  motion to dismiss the appeal only as to the  Romans' daughter, Diana.


2
 For example, the IJ commented, "Just tell, have  him testify as to what actions he took. Period.  I'm not interested in his philosophy. Okay?"  R.59; "Come on, Mr. Geman. Now, let's get down to  the claim. I don't care about his family history.  I've got your claim here. I've read. Now, stick  to this claim." R.64; "Now Mr. Geman, I'm going  to tell you one final time. You've got your  package here with his story, with his claim and  its all set out in narrative form. All right?  Now, let's get on with it." R.67.


3
 Mr. Roman also argues that his wife has been  subject to persecution following her divorce from  a Securitate officer, when she lost everything  including her son. The record, however, contains  no evidence indicating a nexus between this  occurrence and her political opinions, thereby  making a finding of persecution based on these  events inappropriate. See Sofinet, 196 F.3d at  747 (upholding BIA's denial of asylum in part  because there was no nexus between employer's  reprimands and applicant's status as Seventh Day  Adventist).


4
 See Galina, 213 F.3d at 957 (after receiving  threats, phone call linked attack on asylum  applicant's daughter to applicant's discovery of  employer's list of prospective deportees); Boykov  v. INS, 109 F.3d 413, 416 (7th Cir. 1997)  (threats of immediate and menacing nature may, in  some circumstances, constitute past persecution).


5
 Iliescu was since defeated in a 1996 election.


6
 There is no indication that Mr. Roman moved to  reopen the case pursuant to 8 C.F.R. sec. 3.2 to  supplement the record with more current  information on conditions in Romania. See  Kaczmarczyk v. INS, 933 F.2d 588, 597 (7th Cir.  1991).


7
 Last, Mr. Roman argues that the BIA erred in  denying his request for withholding of  deportation. The standard for withholding of  deportation, however, is even more stringent than  the standard for asylum. See Dobrican v. INS, 77  F.3d 164, 168 (7th Cir. 1996) (alien must  establish "clear probability" of persecution).  Since the BIA's decision that Mr. Roman failed to  demonstrate a well-founded fear of persecution is  supported by substantial evidence, its  determination that he failed to establish a  "clear probability" of persecution is likewise  supported by the evidence.